Citation Nr: 0713258	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-19 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July1965 to July 1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  A September 2000 rating decision denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  In October 2003, a claim to reopen the issue of 
entitlement to service connection for PTSD was received.

3.  Evidence associated with the claims file since the 
September 2000 rating decision was not of record at the time 
of the September 2000 rating decision and raises a reasonable 
possibility of substantiating the claim.

4.  The veteran's claimed stressors have not been 
corroborated by credible supporting evidence.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in October 2003 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in 
December 2003, after which the claim was readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  A VA examination was provided to 
the veteran in connection with his claim.

The RO has not attempted to verify the veteran's reported 
stressors.  However, as discussed below, the stressor 
information provided by the veteran is too vague to allow for 
further development.  The veteran's niece and several medical 
examiners have repeatedly attempted to discuss his claimed 
stressors and he has consistently refused to do so.  While 
some stressor information has been obtained from statements 
submitted to VA and a few remarks in various medical records, 
this information often contradicts itself and is largely 
inconsistent with his service personnel records.  In a May 
2004 stressor statement, the veteran stated the names of two 
of his friends who were killed in a firefight.  However, the 
veteran did not give their unit of assignment, their ranks, 
the location of the incident, or an approximate date of the 
incident.  In addition, their full names cannot be determined 
from the veteran's statement with any accuracy due to 
inconsistent spelling.  Accordingly, there is insufficient 
evidence of record to allow for verification of this 
stressor.  Furthermore, remanding this issue to attempt to 
elicit more information from the veteran would be futile.  As 
stated below, the veteran's statements have consistently been 
vague and contradictory.  He has repeatedly obstructed 
attempts to elicit information that would assist VA in 
verifying his claimed stressors.  "[T]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Accordingly, the Board finds that any further 
attempts to verify the veteran's reported stressors would be 
futile.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

New and Material

An unappealed rating decision in September 2000 denied the 
veteran's claim of entitlement to service connection for PTSD 
on the basis that the evidence did not show a confirmed 
diagnosis of PTSD.  The relevant evidence of record at the 
time of the September 2000 rating decision consisted of the 
veteran's service medical records, the veteran's service 
personnel records, private medical reports dated in June 
1995, September 1996, and November 1996, multiple VA medical 
reports dated between September 1999 and September 2000, 
statements from the veteran's niece dated in February 2000 
and March 2000, and a July 2000 stressor statement written by 
his niece.
 
The veteran did not file a notice of disagreement after the 
September 2000 rating decision.  Therefore, the September 
2000 rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO determined in an April 2005 Statement of the 
Case and a July 2005 Supplemental Statement of the Case that 
new and material evidence was presented to reopen the claim 
of entitlement to service connection for PTSD, this decision 
is not binding on the Board.  The Board must first decide 
whether evidence has been received that is both new and 
material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).  Consequently, the Board will 
adjudicate the question of whether new and material evidence 
has been received, furnishing a complete explanation as to 
its reasons and bases for such a decision.

In October 2003, a claim to reopen the issue of entitlement 
to service connection for PTSD was received.  Evidence of 
record received since the September 2000 rating decision 
includes private medical reports dated in November 1999 and 
May 2003, multiple VA medical reports dated between December 
2000 and June 2005, statements from the veteran's niece dated 
in December 2003, April 2004, and May 2004, a January 2004 
stressor statements written by his niece, and a May 2004 
stressor statement written by the veteran.  All of the 
evidence received since the September 2000 rating decision is 
"new" in that it was not of record at the time of the 
September 2000 decision.  The November 1999 private medical 
report provided a diagnosis of PTSD which appears to conform 
to the criteria of DSM-IV.  This is substantiated by further 
diagnoses of PTSD in new private and VA medical reports.  
Furthermore, the January 2004 and May 2004 stressor 
statements provide further information which was not of 
record at the time of the September 2000 rating decision.  As 
such, the new evidence relates to unestablished facts 
necessary to substantiate the veteran's claim.  Accordingly, 
the new evidence is material for VA purposes and the claim of 
entitlement to service connection for PTSD is reopened.

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The veteran's service medical records are negative for any 
complaints, symptoms or diagnoses of PTSD.

A September 1999 VA outpatient medical report gave a 
diagnosis of PTSD "by history."

A November 1999 private psychological evaluation report shows 
that a full psychological evaluation was conducted.  The 
relevant diagnoses were PTSD, alcohol dependence, a 
depressive disorder not otherwise specified, and a 
personality disorder not otherwise specified.  The medical 
evidence of record shows that PTSD has been consistently 
diagnosed since November 1999.

In this case, however, no objective evidence exists to 
establish that the veteran "engaged in combat with the 
enemy."  See VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  The 
veteran's service personnel records indicate that he served 
in Vietnam from February 2, 1966 until January 22, 1967 as a 
Quartermaster Supply Specialist in the Headquarters 
Detachment of the US Army Depot, a Warehouseman in the 59th 
Quartermaster Company and the 59th Field Service Company, and 
an Ordnance Supply and Parts Specialist in the 74th Supply 
Company.  His military decorations include the National 
Defense Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal with Device, and the Bronze Service Star.  
There are no references, however, to combat in the veteran's 
service personnel records.  He did not earn any decorations, 
medals, badges, ribbons, or awards indicative of 
participation in combat.  For these reasons, the Board 
concludes that the veteran's service personnel records do not 
indicate that he engaged in combat with the enemy.

The veteran's niece, who is also his legal guardian and who 
appears to be responsible for submitting the majority of the 
evidence of record, has repeatedly made references to the 
veteran's Bronze Service Star and indicated that it should be 
significant in the determination of this claim.  The Board 
emphasizes that the Bronze Service Star is an entirely 
different award from the Bronze Star Medal.  The Bronze 
Service Star is awarded for participation in a named military 
campaign.  While combat units certainly participate in named 
military campaigns, non-combat support units also participate 
in them.  Accordingly, for VA purposes, the Bronze Service 
Star is not sufficient evidence to show that the veteran 
"engaged in combat with the enemy."  In contrast, the Bronze 
Star Medal is awarded for individual acts of heroism or 
meritorious achievement during a combat situation.  The 
Bronze Star Medal is considered to be sufficient evidence by 
itself that the veteran "engaged in combat with the enemy."  
As such, while the names of the awards are similar, their 
meanings are significantly different.  In this case, the 
veteran's service personnel records show that he was awarded 
a Bronze Service Star for his Vietnam Service Medal.  This 
was specifically awarded for participation in the Vietnam 
Counteroffensive Campaign, which lasted from December 25, 
1965 to June 30, 1966.  The veteran was not awarded the 
Bronze Star Medal, and as such his military decorations do 
not show that he engaged in combat with the enemy.  
Accordingly, the veteran's service records or other 
corroborative evidence must substantiate or verify the 
veteran's claimed stressors.

In a November 1999 VA outpatient medical report, the veteran 
stated that "he first entered [Vietnam] assigned to the 74th 
Military Police Armor with [Military Occupational Specialty 
(MOS)] 76Y20.  Veteran was evasive at times . . ."

In a November 1999 private medical report, the veteran stated 
that

he was assigned to the 74th Armored 
Division.  He states that while in the 
service he did obtain the Bronze Star.  
It should be noted that the [veteran] 
refused to answer questions about his 
specific duties while serving in 
[Vietnam].  He also would not even verify 
if he was involved in combat.  He 
responded when asked about these things 
that it was none of this examiner's 
business and that he did not even answer 
the psychiatrist's questions. . . . It 
should also be noted that the [veteran] 
appeared to be somewhat guarded as he did 
not wish to share information about his 
time in the service with this examiner.

In a July 2000 statement, the veteran's niece described his 
stressors.

He stated he has seen friends get killed 
[but] could not remember names[.  I]t was 
at [Pleiku in 1966.]  Also stated that 
they had to kill children for fear they 
were coming into them carrying [grenades] 
or [b]ombs on them to kill them.  This is 
bothering him most[.]  He refuses to talk 
much about it.  Also he lived in fear 
everyday [and] night they heard things in 
the jungle [and] could not see anyone so 
they just open[ed] fire [and] once it 
turned out to be a wild hog.  He stated 
it was a living hell.  He got mad at me 
[and] wouldn't talk to me anymore.  He 
was scheduled to come home [and] they 
lost his papers he had to stay another 
night[.]  He said he told the other guys 
he would probably get killed that night 
waiting.

In a September 2000 VA PTSD examination report, the veteran

stated he recalled the kids were coming 
around him in Vietnam, stating they were 
bothering him and that he spent a lot of 
time on guard duty in his perimeter. . . 
. He also reported that quite a few times 
his is thinking about his buddies, with 
whom he was drinking, who never came 
back. . . .

He described his time in Vietnam as "I 
think Vietnam was rough."  He was in 
Supply and Arms and reports he spent a 
lot of time guarding on a nightly basis 
the dump and the perimeters.  He stated 
he wasn't directly involved in combat and 
didn't kill anybody.  He did mention that 
he was sickened of body counts.  He 
reports he lost quite a few of his 
friends . . . The veteran reported the 
following incident while he was in 
Vietnam.  He stated one night they were 
sitting and one of his buddies stated he 
was going to blow off his head, and he 
did shoot himself in the foot because he 
wanted badly to come home.  The above 
incident happened at the first of January 
1966.  The veteran stated all he saw was 
dead people being put in bags and loaded 
into the truck.  "That was the most 
excruciating thing.  It could have been 
me.  Thanks, God."

. . . the kids in Vietnam with a grenade 
and how they sacrificed the children.

PTSD was not diagnosed in this examination report.  Indeed, 
the examiner stated that after "a total evaluation and 
considering the entire case, it is noted that the veteran 
suffers some symptoms of PTSD.  However, the predominant 
feature of his illness appears to be psychotic in nature.  He 
suffers symptoms consistent with a diagnosis of psychotic 
disorder, [not otherwise specified], and history of 
alcoholism."

In an October 2003 VA outpatient medical report, the veteran 
stated that "[h]e was exposed to death and killing while 
serving in Vietnam.  He saw people dying.  He saw someone 
shoot [himself], etc.  He has memories and dreams about these 
things which disturb him."

In a December 2003 VA outpatient medical report, the veteran 
stated that he "was perimeter guard most every night. . . . 
Worked as supply in Cahm Rahn 66-67. . . . Said he was scared 
most of the time while in [Vietnam.]  Said he fired his 
weapon only once.  Never killed anyone yet saw lots of dead 
soldiers."

In a January 2004 statement, the veteran's niece described 
his stressors.

[The veteran] has not talked much about 
what has happened to him over in Vietnam.  
[The veteran] has told me that he has 
drank ever since he returned from Vietnam 
to try to forget the awful things he had 
seen and had to do to survive while in 
Vietnam.  One incident that I do know 
must bother him is he told me this out of 
anger because I told him to talk to the 
[Doctor] about problems.  He started 
yelling at me and told me I or anyone 
else would never know or feel the way he 
does and he was in a rage and said that 
they had to shoot children, that the 
enemy would send them in with grenades 
attached to them.  I do not know if this 
[is] true but I do know that I have had a 
problem dismissing this from my mind it 
sounds so horrible.  Also he witnessed a 
guy over there with him shoot and kill 
himself[.]  He said "He could not take 
anymore."  [The veteran] said he [saw] 
bodies laying everywhere after they would 
have an attack."

A May 2004 stressor statement was written by the veteran and 
is difficult to read.  For the sake of accuracy, the 
following quote is exactly as it appears in the record:

Me an the 3 guy's I hung with [redacted] was 
a color boy he like J.D. an Cang a crazy 
mother he got killed 18 year's old then 
their was [redacted] he was from Ohio 
he liked spiders he had a tatoo on his 
chest he got his legs blon off 19 years 
old.  Then their was [redacted] they called 
him I didn't realy know him he was my 
buddy a little older than us 25 if I 
remember right he was a Sargent carried a 
45 an M14 rifle he was a beer man only he 
went. . . .

I left Califi in full gear a thousand 
rounds with a 50 cali machin gun landing 
in V-N hussled to a bunker.  Firefight 
going on I was scared to death a crying 
so was my buddies firefireghet lasted 
about 2 hours we were broke up into 
companys Sargent said youe's go there an 
you guys go their.

We headed for the jungle the Sargent said 
keek your eyes open an your mouth shut 
all of a sudden some one said in comming 
Sargent [redacted] said hit the ground that 
was my Sargent he was a good man a little 
hardcore realy mean guy they killed about 
30 guys that day fire fight over.

So we get to the copound my unit is 
deployed right away I'm luckey I get to 
stay the night the next day Capton [redacted] 
said you guys on call he was a prick gun 
ho got killed somewhere so we were send 
out of compound that day 20 guys into the 
bush went about 3 mile no problem's 
called CQ comming back got ok was a good 
day.

Got back to copound Sargent [redacted] said 
you guys can party so we went to the 
village an got some baby son's an had fun 
drank bom bom wich is a beer and smoked a 
little cc dope got high we got stoned 
crazy.  Next day back at copound Sargent 
[redacted] said we got a mission to seek out 
an kill were going out with 40 guys 
Father give us last rights move out 
Sargent [redacted] said I'm scared you boys 
should be scared, to.

We went out out 3 mile Sargent houlard in 
comming we all hit the ground an scarred 
in the bush [redacted] was the first one 
killed [redacted] was the second killed it 
was getting bad I ran into the trees with 
the Sargent he said keep your head down 
[redacted].

They stopet the V/C we called for med 
they came in we lost 2 out of - - Sargent 
[redacted] said not bad fuck the gooks well 
what can I say Viet Nam was hell 1966 to 
1967.

The veteran's lay testimony is not corroborated by credible 
supporting evidence.  As is apparent from the May 2004 
stressor statement, the veteran's claimed stressors are vague 
and confusing.  Initially, the veteran claimed he served with 
the "74th Military Police Armor" and the "74th Armored 
Division."  The veteran's service personnel records do not 
show that he ever served with an armored unit in Vietnam.  
The veteran's incorrect statements as to his unit of 
assignment appear to derive from his service in the 74th 
Supply Company in Vietnam and the 208th Military Police 
Company after returning from Vietnam.  However, even 
substituting these unit names into his descriptions does not 
create a credible picture.  The veteran claimed that the 
first unit he was assigned to in Vietnam was the "74th," but 
the service personnel records show that he did not serve with 
the 74th Supply Company until nearly six months into his tour 
in Vietnam.  Furthermore, the veteran stated that his MOS was 
"76Y20."  However, the veteran's service personnel records 
do not show that he ever had that MOS.  Once again, the 
veteran could be confusing his verified MOS of 76 E20, 76D20, 
and 76W20.

The veteran's inability to correctly recall information is 
apparent in other non-stressor related evidence of record.  A 
November 1996 private medical report stated "[u]sually when 
[the veteran] comes to the emergency department he claims to 
have taken an overdose and usually we do not [recover] any 
significant amount of material no matter what history he 
gives us."  The October 2003 VA outpatient medical report 
stated that the veteran "enjoys talking about his ex-wife, 
early in life as a child . . . being severely disciplined, 
engaging in a lot of juvenile delinquency, being sent to 
reform school."  The veteran's niece herself pointed out 
that these statements were false in a December 2003 
statement.

His parents never disciplined him much at 
all he was spoiled but a good kid.  Also 
he has never been married so where he 
gets an Ex Wife.  Also he was never in 
Reform School.  He was never a Juvenile 
[Delinquent].  I have verified all this 
by his cousins [and] close friends of his 
as a child growing up.  I was raised by 
his parents.

The veteran's stressor statements themselves are equally 
conflicting.  Evidence from July 2000 and January 2004 appear 
to state that the veteran claimed he had to kill children.  
However in September 2000 he simply stated that kids bothered 
him while he was on guard duty and he didn't kill anyone, a 
statement he repeated in December 2003.  In December 2003 he 
also stated that he fired his weapon only once, yet in July 
2000 he stated they opened fire on a wild hog and in May 2004 
he described being involved in multiple firefights.  In 
September 2000 he stated that on January 1, 1966 a friend 
threatened to "blow off his head" but then shot himself in 
the foot in order to be sent home.  The Board notes that the 
veteran's service personnel records show that he did not 
arrive in Vietnam until February 2, 1966.  The veteran 
repeated that he had seen someone shoot himself in October 
2003, but in January 2004 he stated that the man who shot 
himself died, which is not consistent with the initial 
statement that he had only shot himself in the foot.  
Finally, the Board emphasizes that the veteran's claimed 
stressors involve the immediate participation in combat upon 
arriving in Vietnam.  This is inconsistent with his service 
personnel records, which show his MOS as a Quartermaster 
Supply Specialist and a Warehouseman.

In addition to these inconsistencies, the veteran's medical 
records have variously stated that he hallucinates, he drinks 
heavily, he has attended medical examinations intoxicated, he 
is evasive when asked about Vietnam, his thinking is 
impaired, his recent and remote memory is impaired, he 
rambles, his conversation is tangential, his thinking is 
delusional, his behavior is aberrant, and he overreacts to 
stressors.  The general picture created by the evidence of 
record is that the veteran's statements are, at best, 
unreliable.  As such, his stressors have not been 
corroborated by credible supporting evidence.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the veteran's stressor 
statements are not corroborated by credible supporting 
evidence, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


